DETAILED ACTION
This Office Action is in response to the communication filed on 08/15/2022.
The objection to claim 15 has been withdrawn upon further consideration.
The rejections of claims 5, 7-14, and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn in view of amendments of the claims. 
The non-statutory double patenting rejections of claims 1-20 have been withdrawn in view of the terminal disclaimer filed and approved on 08/23/2022.
The rejections of claims 1-2, 9, 12-13, 15, and 18-20 under U.S.C. § 101 have been withdrawn in view of amendments of the claims. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 08/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent number 10326597 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in a discussion with Dylan O. Adams (Reg. No. 56289) on 08/24/2022.
The application has been amended as follows:
Claim 9: 
	Lines 3-6: replace "obtains from a system having access to cryptographic material used to derive a cryptographic key, an indication that a matching first digital signature matches a request, the cryptographic material being inaccessible to the at least one computing device; and" with --obtains from a computer system having access to cryptographic material used to derive a cryptographic key, an indication that a matching first digital signature matches a request, the cryptographic material being inaccessible to the at least one computing device; and--
Claim 15: 
	Lines 4-6: replace "obtain an indication that a request digital signature matches a request, the indication obtained from a system having access to cryptographic material that is inaccessible to the computer system; and" with --obtain an indication that a request digital signature matches a request, the indication obtained from a system having access to cryptographic material that is inaccessible to the computer system and used to derive a cryptographic key obtained in response to the indication; and--
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
Regarding independent claim 1: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 1: "obtaining a cryptographic key at a first computer system in response to an indication that a first digital signature matches an application programming interface request, the cryptographic key cryptographically derived from cryptographic material and derived by performing a plurality of cryptographic operations where, for a subset of the cryptographic operations, output of each cryptographic operation of the subset is based at least in part on output of a previous cryptographic operation of the plurality of cryptographic operations and a key derivation parameter using an ordered plurality of key derivation parameters in accordance with the ordering, the indication that the first digital signature matches the application programming interface request obtained from an authentication server having access to the cryptographic material, with the cryptographic material being inaccessible to the first computer system;" in combination with other limitations as a whole and in the context recited in claim 1.
Regarding independent claim 9: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 9: "obtains from a computer system having access to cryptographic material used to derive a cryptographic key, an indication that a matching first digital signature matches a request, the cryptographic material being inaccessible to the at least one computing device; and generates information usable to generate one or more response signatures for a response to the request associated with the matching first digital signature, the one or more response signatures verifiable using information available to a requestor, the information usable to generate the one or more response signatures comprising  the cryptographic key derived by: obtaining an ordered plurality of key derivation parameters; and performing a plurality of cryptographic operations where, for a subset of the cryptographic operations, output of each cryptographic operation of the subset is based at least in part on output of a previous cryptographic operation of the plurality of cryptographic operations and a key derivation parameter from the ordered plurality of key derivation parameters in accordance with the ordering" in combination with other limitations as a whole and in the context recited in claim 9.
Regarding independent claim 15: None of the prior art of record discloses, individually or in a reasonable combination, the following combination of limitations as recited in claim 15: "obtain an indication that a request digital signature matches a request, the indication obtained from a system having access to cryptographic material that is inaccessible to the computer system; and" with -- obtain an indication that a request digital signature matches a request, the indication obtained from a system having access to cryptographic material that is inaccessible to the computer system and used to derive a cryptographic key obtained in response to the indication; and generate a digital signature for a response to the request and the request digital signature that matches the request based at least in part on an ordered plurality of derivation parameters and by performing a plurality of cryptographic operations where, for a subset of the cryptographic operations, output of each cryptographic operation of the subset is based at least in part on output of a previous cryptographic operation of the plurality of cryptographic operations and a key derivation parameter including a portion of a set of information including an ordered plurality of derivation parameters in accordance with an ordering" in combination with other limitations as a whole and in the context recited in claim 15.
Regarding dependent claims: Dependent claims are allowed as they depend from allowable independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIE C. LIN/Primary Examiner, Art Unit 2436